DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Citations that have been crossed out do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of the reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. See 37 CFR 1.98(a)(3)(i).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
“VEGAS: Soft Vector Processor with Scratchpad Memory”, by Chou et al (see IDS filed 03/03/2021), discloses “Most vector instructions specify 3 address registers: 2 source, and 1 destination. Each register specifies the starting location of a vector in the scratchpad. The number of elements in the vector is determined by a separate dedicated vector length register, VL” [p. 12, Section 3.2.1]. However, Chou does not disclose an instruction that includes a register ID for a second length of the second vector. In addition, Chou does not disclose VL as a field in the instruction. Looking at page 21, VL is used only when setting VEGAS VL and setting address registers. The examiner sees no evidence of a register ID included in the instruction for a second length of a second vector, such as that in paragraph 40 of applicant’s Specification.

Allowable Subject Matter
Claims 1-3 and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest a vector-multiply-vector instruction that includes one or more register IDs that identify one or more registers configured to store the first address of the first vector, a first length of the first vector, the second address of the second vector, and a second length of the second vector, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest a vector-multiply-vector instruction that includes one or more register IDs that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Farley Abad/Primary Examiner, Art Unit 2181